     YI SHI, SBN: 291089                                                             JS-6
 1   LAW OFFICES OF YI SHI
     18351 COLIMA RD. #260
 2
     ROWLAND HEIGHTS, CA 91748
 3   TEL:       (626) 888-2380
     FAX:       (626) 788-0762
 4   EMAIL: yishilawoffice@gmail.com
     Attorney for Plaintiff and Counter-Defendant
 5
     Tommy SF Wang (SBN 272409)
 6
     Nicole M. Goss (SBN 322208)
 7   WANG IP LAW GROUP, P.C.
     18645 E. Gale Ave., Suite 205
     City of Industry, CA 91748
 8   Telephone: (888) 827-8880
     Facsimile: (888) 827-8880
 9   Email: twang@thewangiplaw.com
     Email: ngoss@thewangiplaw.com
10   Attorneys for Defendants and Counter-Claimants
     Spladder, Inc., Baichun Zhao, and Hang Zhao
11
                                      UNITED STATES DISTRICT COURT
12

13                               CENTRAL DISTRICT OF CALIFORNIA

14                                                    CASE NO: 5:19-CV-00072-R-SP
     Jonathan Yue Jing, an individual;
15                                                    (Hon. Manuel L. Real)
                         Plaintiff,
16      v.
17                                                    ORDER FOR DISMISSAL WITH
     Spladder, Inc.; Baichun Zhao, an individual;
                                                      PREJUDICE
     Hang Zhao, an individual; and Does 1 through
18
     20, inclusive,
19                       Defendants.                  Complaint Filed: January 10, 2019
20

21

22
     Spladder, Inc., a California Corporation;
23   Baichun Zhao, an individual; Hang Zhao, an
     individual;
24                      Counter-Claimants,
     v.
25

26   Jonathan Yue Jing, an individual; Does 1-20,
     inclusive
27
                      Counter-Defendant.
28
                                                1
                                          -1-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1
                                                  ORDER
 2

 3      The parties' Joint Stipulation And Order for Dismissal with Prejudice filed June 3, 2019

 4   (Dkt. No. 27) is approved. The entire action, including all claims and counterclaims stated

 5   herein against all parties is hereby dismissed with prejudice.

 6
        Dated: June 6, 2019
 7
                                                                  ______________________
                                                                  _____
                                                                     ____
                                                                        __________________
                                                                         _
 8                                                                Hon.
                                                                  Hon. Manuel L. Real

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                          -2-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
